DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 30-35, 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al PG PUB 2017/0290008.
Re Claim 26, Tooher et al teaches a WTRU (UE comprising a memory and one or more processor) determines a plurality symbols in subframe of different TTI durations of (E) PDCCH wherein the TTI is used for blind decoding of a DCI on the distinct (E) PDCCH search space wherein depending on the length of the TTI durations create a distinct EPDDCH search spaces with each spaces associated with plurality of OFDM symbols wherein the varying length of the TTI is determined based on a predefined rule [[See abstract; 0080-0081, 0095, 0103].  Tooher et al fails to explicitly teach that the 5G xPDCCH and xDCI.  One skilled in the art would have been motivated to be compliant with 5G message formats to support 5G service quality tom improve latency.  Therefore it would have been obvious to one skilled in the art to be improve latency in  5G PDCCH search space.

Re Claim 28, Tooher et al teaches the PDCCH search space of the plurality of OFDM symbols comprising CCEs..
Re Claims 30, 34, 35, Tooher et al further TTI duration may be defined as a single OFDM symbol [0081] of the plurality of OFDM symbols wherein the distinct PDCCH search space can be defined by the single symbol (first and second symbols) wherein the starting CCEs would have been associated with single symbol either the first or second OFDM symbol based on the location of the search spaces [0139, 0140] wherein the CCE position is a function of configured fixed offset, index and a slot number within a subframe  [0143, 0145, 0156].
Re Claims 31, 32, 33, Tooher et al teaches the CCE having a fixed time offset [0142-0143] to support higher layer signaling in 5G wherein each distinct PDCCH search spaces as associated with distinct sets of CCEs [0148].
Re Claims 36 refer to Claim 26, Tooher et al teaches EPDCCH search space may be made up of one or more ECCEs wherein the ECCE may be configured for TTI and specific time slot (a subframe index) and subset of symbols (symbol index) wherein the duration of the TTI is a function of the RNTI [0103] different EPDCCH search space (distinct PDCCH set) may be composed of ECCEx (starting position) for each distinct PDCCH [0177]. 

Re Claims 47, 49, 50, each PDCCH search space includes a set of CCE wherein according to LTE, the each PDCCH occupies a resource that is configured by one or a plurality of continuous CCEs.
Re Claim 48, each TTI duration (the distinct PDCCH search space) is defined in terms of number of OFDM symbols [0081] as indicated by downlink control signaling such as RRC [0095].
Re Claims 49, 50, teaches a parameter of the PDCCH located at the beginning of the subframe indicates subset of symbols of a scheduling assignment and first (or second) CCE of the DCI [0148] wherein the parameter indicates whether the CCE starting position is distinct or common.
Re Claim 51, one or more OFDM symbols comprises two or more OFDM symbols based on the TTI duration.




.
Allowable Subject Matter
Claims 36, 38-43 are allowed.
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Re Claims 26, 44, Applicant argues that “distinct xPDCCH search spaces are used for respective OFDM symbols in the same subframe” as discussed in Applicant’s disclosure PARA 0039, 0067, 0068.   This limitation is not claimed.  Further argues Tooher does not describe “determining a distinct xPDCCH search space for each OFDM symbol of a plurality of symbols in a subframe.”.  
Examiner disagrees.
Examiner notes that Applicant failed to argues “5G PDCCH search space”.  
	UE determines the number of OFDM symbols based on the length of the TTI or subframe to perform blind decoding for the DCI wherein PDCCH search space is associated with the determined TTI.         
	Tooher et al teaches TTI duration may be as short as a single OFDM symbol or TTI duration may be define as 6, 7 OFDM symbols [0081].  Hence, for each TTI durations, the each TTI duration can be configured with different number of OFDM(s) e.g. each OFDM symbol of a plurality of symbols in a subframe.   The WTRU performs blind detection to determine the TTI duration of a channel e.g. the WTRU monitors search spaces for different TTI duration of the PDCCH [0103].  The reason for varying .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI HO A LEE/Primary Examiner, Art Unit 2472